Case 0:20-cv-62682-RAR Document 10 Entered on FLSD Docket 03/23/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-CV-62682-RAR

  TODD FRATILLA and LORRAINE
  FRATILLA, individually and on
  behalf of all others similarly situated,

         Plaintiffs,

  v.

  US DEALER SERVICES INC. d/b/a US
  DEALER SERVICES,

        Defendant.
  _________________________________/

                                      ORDER OF DISMISSAL

         THIS CAUSE comes before the Court upon the parties’ Notice of Voluntary Dismissal

  with Prejudice [ECF No. 9] (“Notice”). The Court having reviewed the Notice, the record, and

  being otherwise fully advised in the premises, it is hereby

          ORDERED AND ADJUDGED that this case is DISMISSED with prejudice, with each

  party to bear their own attorneys’ fees and costs.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 22nd day of March, 2021.



                                                       _________________________________
                                                       RODOLFO A. RUIZ II
                                                       UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
